Case 18-09765   Doc 178-6 Filed 05/10/19 Entered 05/10/19 10:40:59   Desc
                Supplement Certificate Of Service Page 1 of 4
Case 18-09765   Doc 178-6 Filed 05/10/19 Entered 05/10/19 10:40:59   Desc
                Supplement Certificate Of Service Page 2 of 4
Case 18-09765   Doc 178-6 Filed 05/10/19 Entered 05/10/19 10:40:59   Desc
                Supplement Certificate Of Service Page 3 of 4
Case 18-09765   Doc 178-6 Filed 05/10/19 Entered 05/10/19 10:40:59   Desc
                Supplement Certificate Of Service Page 4 of 4
